At the outset,
allow me to extend my warmest congratulations to you,
Sir, on your election as President of the General
Assembly at its fifty-fifth session. It is without doubt a
fitting recognition of your rich personal experience as
well as Finland's role in world affairs.
The Millennium Summit has made it clear that, in
the words of the Secretary-General,
“the United Nations remains as much in demand
as in need of change.” (Global Governance 4
(1998), p. 123)
This is a formidable challenge, but also an opportunity,
and the cost of not rising to the new calls of the next
millennium can be dangerous.
I cannot but recall that many ideas on
globalization and governance generated and debated at
the current session echo the concept of “management
of interdependencies”, put forward by our President,
12

Mr. Eduard Shevardnadze, at the forty-seventh session
in 1992. With this in mind, let me address some of
those important issues from our standpoint.
The end of totalitarian regimes set in motion a
whole host of progressive changes within and among
countries. However, we are still struggling with the
adverse legacies of totalitarianism. The experience of
the post-cold-war era clearly demonstrates that intra-
State conflicts have become a major threat to
international peace and security. The Secretary-
General's report to the Millennium Summit called for
reshaping of the United Nations approach to
peacekeeping to meet the challenges of this new global
threat. This very idea is particularly topical for the
region I represent. As my colleague, the Foreign
Minister of Germany, said: “the triangle between
Central Asia, the Caucasus and the Middle East” being
“full of destabilizing factors … is threatening to
become the crisis region of the century ahead.”
() Therefore, this region merits closer
attention by the international community.
In this context, I also endorse the appeal by the
Austrian Foreign Minister, in her capacity as
Chairperson-in-Office of the Organization for Security
and Cooperation in Europe (OSCE), for enhanced
political awareness by the world community of these
unresolved or potential conflicts and security risks,
which she said
“are often outside the spotlight of broader public
attention, but nevertheless have a highly
destabilizing impact on the region and
beyond.”()
Periodic failures of United Nations peace efforts,
manifested, for instance, in the “ethnic cleansing” of
the predominantly Georgian population during the
tragic developments in Abkhazia, Georgia, highlighted
all the flaws of selective peacekeeping. Well-
intentioned United Nations efforts have sometimes
been delayed and ineffective in conflicts which the
world community regards as peripheral. I believe that
we should make every effort to prevent conflicts
becoming “frozen”.
Consequently, we support the Secretary-General's
proposal aimed at implementing necessary changes to
increase the effectiveness of United Nations peace
efforts in general. I cannot help but call for the more
frequent and firm application of the United Nations
peace-enforcement mechanisms envisioned in Chapter
VII of the Charter, in particular those for coping with
protracted conflicts.
The Charter calls for the consent of the parties
involved when launching peacekeeping operations or
renewing their mandate. However, peacekeeping
practices often play into the hands of separatists trying
to maintain the status quo. We believe that the United
Nations should intensify its efforts to balance the
interests of all sides with the dynamics of the peace
process and the comprehensive resolution of conflicts.
Moreover, we welcome the further enhancement of the
United Nations standby arrangement system and the
improvement of the Organization's rapid-deployment
capabilities.
Georgia also expresses its agreement with the
United States initiative to reconsider the scale of
assessments and the reallocation of the cost of United
Nations peacekeeping. In the context of increasing the
effectiveness of United Nations peace operations, this
initiative is of great significance.
In addition, complex conflicts, such as that in
Abkhazia, Georgia, which has left hundreds of
thousands of internally displaced persons deprived of
the right to return to their permanent places of
residence, must be addressed within a multifaceted
framework, which entails social and economic
approaches, along with political ones.
We are grateful to the United Nations for the
invaluable assistance it provides to the refugees and
internally displaced persons in Georgia. I also express
our special appreciation for the United Nations
Development Programme assistance programmes in
Georgia, particularly those aimed at improving the
living conditions of the internally displaced persons
and increasing their self-reliance.
I am stressing the issue of peacekeeping as it is
directly related to the most sensitive problem for my
country in the past seven years, since it fell victim to
aggressive separatism in Abkhazia, Georgia. I reiterate
that a peaceful resolution of this conflict is the only
acceptable option for the Georgian Government. In this
respect, I extend our gratitude to the United Nations
and to the Group of Friends of the Secretary-General
for their efforts in support of the peace process. But we
should also admit that so far we have failed to achieve
any tangible results here.
13

Recently, within the United Nations framework
and in accordance with the relevant Security Council
resolution, a document on the distribution of
constitutional competences between Tbilisi and
Sokhumi has been drafted. We support this initiative
and find it difficult to understand what stands in the
way of its timely endorsement. We are convinced that
submission of the document for consideration by the
Security Council should not be delayed; its
endorsement by the Security Council as a basis for
political negotiations will create a sound ground for
advancing the peace process in Abkhazia, Georgia.
Furthermore, I reiterate that about 300,000
predominantly Georgian refugees and internally
displaced persons from that conflict zone are still being
subjected to the continuous violation of their rights and
difficult living conditions. The return of the internally
displaced persons to their rightful places of residence is
continuously hampered by the Abkhaz side, with
blatant disregard for internationally recognized norms,
as well as for a number of Security Council resolutions.
We strongly believe that there is an urgent need for the
Security Council to address those issues in a timely
manner.
It has become apparent that at times the United
Nations is not capable of handling conflicts on its own.
I strongly believe that the key to more effective United
Nations peace policies in our region lies in closer
collaboration and synchronized action with such
regional organizations as the OSCE and other European
structures. Regrettably, the reality remains different.
Having established that “ethnic cleansing” was
taking place in Abkhazia, Georgia, the OSCE called for
the dispatch of a fact-finding mission to push forward
the peace process. However, the United Nations
remains reluctant to accept the OSCE findings. While it
is struggling with a variety of approaches, the “ethnic
cleansing” of the Georgian population in Abkhazia
continues. There is therefore a great need to ensure
concerted action by the United Nations and regional
organizations in the process of conflict management
and resolution.
The dilemma of humanitarian intervention could
be described as being inherent to the transition from an
international to a global — and, hence, more human-
centred — world. It has put in a new light the
correlation between human rights and security. We are
strong proponents of a value-based, universal global
order. Therefore, we are confident that the international
community should focus on establishing within this
Organization strong and efficient preventive
mechanisms, mechanisms to prevent gross and
systematic violations of human rights, in order to
reduce the likelihood of “humanitarian intervention”,
an extreme measure. We believe that the International
Criminal Court will play an indispensable role in this
respect as a deterrent and as a preventive mechanism.
The dilemma of “humanitarian intervention” is also
directly related to United Nations reform, in regard to
adapting the existing decision-making mechanism to
the timely and effective use of force.
I believe that the primary purpose of the United
Nations as a guarantor of international peace cannot be
sustained without also securing democracy on the
global level. To set the developing world on the path to
prosperity, United Nations activities should encompass
purposeful financial, economic and political measures
aimed at encouraging the democratic development of
the newly independent States, which would secure
good governance, the rule of law, the protection of
human rights and predictable administration. Secure
democratic development, not merely security of
democracies, is the main challenge to be addressed in
the course of shaping the global world.
With regard to our region, in the context of
support to the new and restored democracies, we
consider the initiative of Azerbaijan, Georgia,
Moldova, Ukraine and Uzbekistan to establish an open
grouping, known as GUUAM, to be of particular
importance. Additional impetus to the manifold
cooperation within the grouping was given by the
meeting of the heads of the GUUAM States during the
Millennium Summit here in New York.
Sometimes in newly established democracies a
protracted process towards material welfare calls
democratic values into question. One of the most
burdensome problems in this respect is debt
accommodation. I am confident that it is imperative to
release poor and developing countries from this
constraint. Writing off the debts will generate a
stronger impetus, and create the opportunity for these
States to firmly remain on the chosen course of
democracy.
We also believe that the all-encompassing process
of globalization urgently calls for a dialogue of
civilizations as a means of addressing the challenges of
14

the new millennium, as reaffirmed by the United
Nations Educational, Scientific and Cultural
Organization (UNESCO) round table that preceded the
Millennium Summit. I confirm Georgia's readiness,
expressed by President Eduard Shevardnadze, to play
an active role in facilitating such a dialogue.
Much has changed in the 55-year history of the
Organization, and today the world community is faced
with a new type of challenge requiring novel
approaches. In the past decade, there have been
repeated calls for Security Council expansion. We
support the principle of expanding both permanent and
non-permanent membership in the Council by
developed as well as developing countries to ensure
adequate regional representation. We believe that the
seat of a non-permanent member should be allocated
for the Group of Eastern European States, the number
of which has considerably increased. We are firm
supporters of permanent membership for Germany and
Japan and hope this issue will find its resolution before
long.
Georgia welcomes the increased transparency in
the Security Council deliberations. We think that each
Member State should be permitted to participate in the
informal meetings of the Council, when the issues
discussed are of concern to them.
Time and again United Nations actions have been
ineffective due to protracted decision-making and lack
of consensus in the Security Council. Therefore, the
reform of the Security Council should encompass its
decision-making procedure, including the veto rights as
well.
Finally, I would reiterate that the challenges of
the next millennium are myriad and complex. And it is
crystal-clear that only united can we address the
difficulties of the future and overcome the dividing
barriers in shaping a new, global world order. I wish to
all of us success in this endeavour.












